Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 1 of 43 PageID# 3649



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


  FENYANG STEWART,

                 Plaintiff,

                                                               l:18-cv-I369(LMB/TCB)
                                                               l:16-cv-213(LMB/JFA)
  WILBUR L. ROSS,JR., Secretary, U.S.
  Department of Commerce,et al.

                 Defendants.

                                   MEMORANDUM OPINION


        In these consolidated civil actions brought against defendants Wilbur Ross and Andre

 lancu (collectively,"defendants"), in their respective capacities as the Secretary ofthe U.S.

 Department of Commerce("USDOC")and the Director ofthe U.S. Patent and Trademark Office

 ("USPTO"), plaintiff pro se Fenyang Stewart ("plaintiff' or "Stewart") challenges multiple

 mixed case decisions ofthe Merit Systems Protection Board("MSPB")and the Equal

 Employment Opportunity Commission("EEOC"),including the affirmance of his removal from

 employment with the USPTO.' Before the Court are defendants' Motion to Dismiss in Part and

 Motion for Summary Judgment in Part, as well as plaintiffs Cross-Motion for Summary

 Judgment. For the reasons that follow, defendants' Motion to Dismiss in Part and Motion for



 '"A mixed case appeal is an appeal filed with the MSPB that alleges an appealable agency
 action was effected, in whole or in part, because of discrimination." Zachariasiewicz v. U.S.
 Dep't of Justice. 395 F. Supp. 3d 734, 738(E.D. Va. 2019)."Normally, an employee alleging
 unlawful employment actions by an agency must split his claims into separate actions before
 different administrative entities depending on the allegations." Id "A mixed case appeal is, in
 essence, a hybrid action allowing an employee to streamline his case by bundling his claims into
 one proceeding before the MSPB." Id Once the MSPB issues its decision, an employee can
 petition the EEOC to review the decision only with respect to the discrimination claims. Luther
 V. Gutierrez. 618 F. Supp. 2d 483,489—90(E.D. Va. 2009). Once the EEOC issues its decision,
 an employee can seek review of both decisions in the appropriate federal district court. Id
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 2 of 43 PageID# 3650
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 3 of 43 PageID# 3651
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 4 of 43 PageID# 3652
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 5 of 43 PageID# 3653
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 6 of 43 PageID# 3654
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 7 of 43 PageID# 3655
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 8 of 43 PageID# 3656
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 9 of 43 PageID# 3657
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 10 of 43 PageID# 3658
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 11 of 43 PageID# 3659
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 12 of 43 PageID# 3660
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 13 of 43 PageID# 3661
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 14 of 43 PageID# 3662
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 15 of 43 PageID# 3663
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 16 of 43 PageID# 3664
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 17 of 43 PageID# 3665
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 18 of 43 PageID# 3666
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 19 of 43 PageID# 3667
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 20 of 43 PageID# 3668
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 21 of 43 PageID# 3669
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 22 of 43 PageID# 3670
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 23 of 43 PageID# 3671



 [his] requesting a plain-english reasonable accommodation (to not have to report to work before

 10:00 a.m. on a consistent basis)" by "subject[ing] him to a 2-biweek proving ground ritual

 wherein he was told that [if] after the first bi-week he did not match arbitrary production goals

 set by [defendants], he would be discharged." Compl. 8. As a result of this action, plaintiff

 "was afraid of being punished if he made a request... that the [standing desk and footstool] be

 provided to him in a timely manner." Id This argument is meritless. As the undisputed timeline

 shows, plaintiff submitted his request for the standing desk and footstool on July 30,2014, which

  was seven days after this alleged instance of retaliation by Garber.[MSPB Record, Dkt. 16-7, at

  151-53]. Accordingly, plaintiffs asserted fear is an example ofthe "unwarranted inferences,

  unreasonable conclusions, and naked assertions devoid of further factual enhancement" that "are

  not entitled to the presumption of truth." Wikimedia Found, v. Naf1 Sec. Agencv,857 F.3d 193,

 208(4th Cir. 2017).

         Plaintiffs also makes the inconsistent argument that he timely consulted an EEO

  counselor with regard to Counts 1 and 11 because "the failure of[defendants] to accommodate

  him constituted a continuing violation ofthe Rehabilitation Act." Compl.^ 7. Specifically,

  plaintiff alleges that "by initiating EEO contact prior to 45 days [after] the last date ofthe

  continuing violation, all [counts within] the continuing violation, from [October 3, 2014 through

  October 18, 2015], are to be considered timely by the Court." Id. H 8. This argument is also

  unpersuasive because "[t]he continuing-violation doctrine applies to claims based upon a

  defendant's ongoing policy or pattern of discrimination rather than discrete acts of

  discrimination," and "a defendant's failure to accommodate constitutes a discrete act rather than

  an ongoing omission." Hill v. Hampstead Lester Morton Court Partners LP.581 F. App'x 178,

  181 (4th Cir. 2014). Therefore,"the continuing violation doctrine is inapplicable." Id.; see also



                                                   23
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 24 of 43 PageID# 3672
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 25 of 43 PageID# 3673
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 26 of 43 PageID# 3674
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 27 of 43 PageID# 3675
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 28 of 43 PageID# 3676
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 29 of 43 PageID# 3677
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 30 of 43 PageID# 3678
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 31 of 43 PageID# 3679
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 32 of 43 PageID# 3680
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 33 of 43 PageID# 3681
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 34 of 43 PageID# 3682
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 35 of 43 PageID# 3683
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 36 of 43 PageID# 3684
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 37 of 43 PageID# 3685
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 38 of 43 PageID# 3686
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 39 of 43 PageID# 3687
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 40 of 43 PageID# 3688
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 41 of 43 PageID# 3689
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 42 of 43 PageID# 3690
Case 1:18-cv-01369-LMB-TCB Document 95 Filed 04/17/20 Page 43 of 43 PageID# 3691
